Dismissed and Memorandum Opinion filed June 17, 2014.




                                       In The

                      Fourteenth Court of Appeals

                               NO. 14-13-00624-CR

                          THUY HOANG LE, Appellant
                                         V.

                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 185th District Court
                              Harris County, Texas
                        Trial Court Cause No. 983735-A

                   MEMORANDUM                    OPINION
      Appellant entered a plea of guilty to aggravated assault. Adjudication of guilt
was deferred and he was placed on community supervision for a term of seven years.
His community supervision was terminated early, on October 7, 2008, and the charge
was dismissed.

      On November 16, 2012, appellant filed an application for a writ of habeas corpus
seeking relief from collateral consequences under article 11.072 of the Texas Code of
Criminal Procedure. The writ asserted appellant was not physically in custody but
suffering an immigration “hold” and was based upon Padilla v. Kentucky, 130 S.Ct.
1473 (2010). On June 7, 2013, the trial court dismissed the writ. Appellant filed a
notice of appeal on June 26, 2013.

      No brief was filed. On March 26, 2014, this court ordered a hearing to determine
whether appellant desired to prosecute his appeal. On June 2, 2014, the reporter’s
record of a hearing held June 2, 2014, was filed in this court. The hearing record
reflects that appellant no longer wishes to pursue his appeal.

      Appellant’s retained counsel appeared at the hearing but appellant did not appear.
Counsel informed the court that appellant no longer wished to go forward with his
appeal. Counsel stated the decision in Chaidez v. United States, ––– U.S. ––––, 133
S.Ct. 1103, 185 L.Ed.2d 149 (2013), meant no Padilla relief would be available to
appellant. Counsel filed a motion to withdraw in this court, but the motion was not
signed by appellant and was therefore denied. Counsel reached appellant by phone in
California and appellant “agreed that he would sign off on the Motion to Withdraw the
Appeal.” The motion was forwarded to appellant but since that time appellant has not
contacted counsel or corresponded with him. Appellant is not accepting counsel’s
phone calls, returning any voice messages, or attempts to contact him by e-mail.

      Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). However, based upon the
testimony at the hearing, we conclude that good cause exists to suspend the operation of
Rule 42.2(a) in this case. See Tex. R. App. P. 2. Accordingly, we dismiss the appeal.

                                                 PER CURIAM


Panel consists of Justices Christopher, Jamison and McCally.
Do not publish - Tex. R. App. P. 47.2(b).


                                             2